June 15, 2012




                                   JUDGMENT

                       The Fourteenth Court of Appeals
                IN THE INTEREST OF D.R.A. AND A.F., CHILDREN
                            ____________________



      This cause, an appeal from the judgment in favor of appellee, Department of
Family & Protective Services, signed January 12, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order order this decision certified below for observance.

      We further issue mandate immediately.